PER CURIAM.
Raul Rosado appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the summary denial of Rosado’s claim that his attorney failed to object to a sleeping juror. See, e.g., Collins v. State, 200 So.3d 163, 166 (Fla. 5th DCA 2016) (“Typically, a claim of ineffective assistance of counsel for failing to object to a sleeping juror should not be summarily denied.”).
On remand, the trial court shall attach records conclusively denying this claim or hold an evidentiary hearing. We affirm the summary denial of Rosado’s other claims.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
TORPY, EVANDER and EDWARDS, JJ., concur.